Citation Nr: 9911924	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  97-26 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of an ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the veteran's claim on 
appeal.  The veteran, who had active service from December 
1966 to March 1971, appealed that decision to the BVA and the 
case was referred to the Board for appellate review. 


REMAND

The veteran contends that he injured his right ankle during a 
parachute jump in jump school in 1966 or 1967.  He 
essentially maintains that new and material evidence has been 
presented sufficient to reopen and grant his previously 
denied claim.  

Service connection for a broken right ankle was denied by the 
RO in February 1984.  The RO's decision was based on service 
medical records that showed no history, findings or diagnosis 
of a broken ankle.  Since that rating decision, the veteran's 
service medical records have been lost.  The veteran has 
attempted to reopen his claim on a number of occasions, most 
recently in August 1989.  On that occasion, the Board, in a 
July 1994 decision, determined that new and material evidence 
had not been submitted to reopen the veteran's claim.  The RO 
has attempted to obtain additional copies of the veteran's 
service medical records, and in August 1988, did succeed in 
obtaining records from September to October 1967.  

In his informal hearing presentation to the Board, in March 
1999, the veteran, through his representative, argues that, 
while the RO "has exerted a diligent effort in attempting to 
retrieve the service medical records from the National 
Personnel Records Center . . . there is nothing in the 
evidentiary record to indicate that the RO endeavored 
directly to contact the medical facilities at Fort Benning, 
Georgia, and inquire if any treatment records . . . are 
available."  The Board concurs that such an effort should be 
made in this case.  In addition, the Board believes that an 
attempt should be made to obtain service 
administrative/personnel records.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain any and 
treatment records involving the veteran 
which were compiled at the medical 
facilities at Fort Benning, Georgia, in 
1966 and 1967.  If no such records are 
available, the RO should insert a 
notification to that effect in the 
veteran's claims file.

2.  The RO should request copies of all 
available administrative/personnel 
records relating to the veteran's 
military service, including his Airborne 
Training class attendance at Fort 
Benning.  Specifically, it should be 
requested that any available jump records 
or incident reports be provided, 
including Jump Record, DA Form 1307.  The 
RO should request any such records from 
both the National Personnel Records 
Center and from Fort Benning.  A copy of 
the veteran's Form DD 1610 should be 
submitted with the requests.  All 
documents obtained should be associated 
with the veteran's claims file. 

After completion of the above, the RO should review the 
record and again adjudicate the veteran's claim of whether 
new and material evidence has been submitted to reopen a 
claim of service connection for residuals of a right ankle 
fracture, pursuant to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Elkins v. West, 12 Vet. App. 209, 213 (1999).  
Following review, if any determination made remains 
unfavorable to the veteran, a supplemental statement of the 
case which sets forth the evidence received since the most 
recent statement of the case should be issued to the veteran 
and his representative.  Thereafter, the case should be 
returned to the Board for further consideration, if in order. 

The purpose of this remand is to obtain additional 
information.  No action is required of the veteran until he 
receives further notice.




		
	BRIAN J. MILMOE	
	Acting Member, Board of Veterans' Appeals


